Exhibit Sussex Bancorp Contacts: Anthony Labozzetta, President/CEO 200 Munsonhurst Road Steven Fusco, SVP/CFO Franklin, NJ07416 973-827-2914 SUSSEX BANCORP ANNOUNCES 11.8% GROWTH IN YEAR TO DATE 2010 EARNINGS FRANKLIN, NEW JERSEY – July 27, 2010– Sussex Bancorp (“Company”) (NASDAQ: “SBBX”) today announced its financial results for the three and six months ended June 30, 2010.For the six months ended June 30, 2010, the Company’s net income increased $100 thousand, or 11.8%, to $948 thousand from the $848 thousand earned for the same period last year driven by a 16.4% increase in net interest income. Diluted earnings per share were $0.29 for the six months ended June 30, 2010 compared to $0.26 for the same period in 2009. For the quarter ended June 30, 2010, the Company earned net income of $305 thousand, a decrease of $290 thousand from net income of $595 thousand for the second quarter of 2009.Basic and diluted earnings per share were $0.09 in the second quarter of 2010 compared to $0.18 for the second quarter of 2009. The decline for the second quarter of 2010 was largely attributed to severance costs that resulted in higher salary and employee benefits expense and an other-than-temporary impairment ("OTTI") charge both during the second quarter of 2010.The severance and OTTI charges of $217 thousand and $171 thousand, respectively, or combined amounted to an equivalent earnings per share decrease of $0.07.For the three and six months ended June 30, 2010 the provision for loan losses increased by $541 thousand and $639 thousand, respectively, over the same periods last year, which was largely offset by a decline in write-downs on foreclosed real estate expense for the three and six months ended June 30, 2010 of $456 thousand and $429 thousand, respectively, over the same periods last year. At June 30, 2010, non-performing assets to total assets remained flat on a linked quarter basis. “We continue to focus on proactively managing and resolving the Company’s troubled assets as well as taking steps to strengthen the Company’s operating results by executing our community bank strategy of delivering an extraordinary experience for our customers while assisting with their financial needs” stated Mr. Anthony Labozzetta, Sussex's President and Chief Executive Officer. The Company’s net interest income increased $260 thousand, or 7.0%, to $4.0 million for the quarter ended June 30, 2010 from $3.7 million for the second quarter of 2009. The improvement in net interest income was driven by a 24 basis point increase in the Company’s net interest margin to 3.69% for the quarter ended June 30, 2010, which was largely due to a 64 basis point decrease in the average rate paid on interest bearing liabilities.For the six months ended June 30, 2010, the Company’s net interest income increased $1.1 million, or 16.4%, to $7.9 million from the $6.8 million earned for the same period last year.The improvement in net interest income was driven by a 51 basis point increase in the Company’s net interest margin to 3.76% for the six months ended June 30, 2010, which was largely due to an 89 basis point decrease in the average rate paid on interest bearing liabilities. The improvement in the average rate paid on interest bearing liabilities is a product of management’s effort to reduce funding costs. The Company reported non-interest income of $1.1 million and $2.3 million for the three and six month periods ended June 30, 2010, respectively, compared to non-interest income of $1.5 million and $2.8 million for the three and six month periods ended June 30, 2009.Adjusting for non-recurring gains on the sale of fixed assets of $203 thousand in the second quarter of 2009, non-interest income decreased by $107 thousand and declined by $263 thousand for the three and six months ended June 30, 2010, respectively, as compared to the same periods in 2009.During the three months ended June 30, 2010, the Company recognized a $171 thousand pre-tax ($113 thousand after-tax, or $0.03 per share) non-cash OTTI charge related to an equity portfolio fund that had an amortized cost of $250 thousand.The fund is comprised of common stocks of bank holding companies. The impairment was recognized because the market value of this security was below the Company’s amortized cost for an extended period of time along with credit deterioration in some of the underlying banks and we do not believe the market value of this security will recover to the Company’s amortized cost within the foreseeable future. In addition, the decrease in non-interest income for the six months ended June 30, 2010 is attributable to lower insurance commissions and lower service charges on deposit accounts. The
